Citation Nr: 1507864	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  11-05 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.
 
2.  Entitlement to service connection for right hand arthritis.
 
3.  Entitlement to service connection for a low back disability.
 
4.  Entitlement to service connection for a left hip disability.
 
5.  Entitlement to service connection for a right hip disability.
 
6.  Entitlement to service connection for a left ankle disability.
 
7.  Entitlement to service connection for bilateral heel spurs.
 
8.  Entitlement to service connection for flat feet.
 
9.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).
 
10.  Entitlement to a rating in excess of 10 percent for right knee osteoarthritis.
 
11.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome.
 
12.  Entitlement to a compensable rating for a right thumb disability prior to October 31, 2011 and in excess of 10 percent thereafter.
 
13.  Entitlement to a total disability rating based on individual unemployability.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Mary E. Rude, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from April 1978 to April 1982.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case was certified to the Board by the Winston-Salem, North Carolina RO.
 
Review of the documents in the Veteran's Virtual VA electronic claims file reveals VA treatment records and the transcript of the Veteran's October 2014 Board hearing.  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the appellant's case should be applied to these electronic records.

The Board acknowledges that the appellant in January 2015 requested to keep the record open in order to add additional evidence, however, in light of the development ordered below that motion is considered moot.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
The Veteran has alleged that he has current disabilities of the right shoulder, right hand, hips, left ankle, low back, and feet which are either related to injuries incurred in service, or are aggravated by his service-connected knee disabilities.  While the Veteran has been afforded VA examinations, none of the VA examinations of record provided nexus opinions fully addressing the etiology of these disorders after considering the Veteran's description of various in-service injuries and the service treatment records.  The Board therefore finds that these issues must be remanded in order to obtain new VA examination reports and medical opinions.
 
The Veteran has also asserted that his service-connected knee disabilities, right thumb disability, and PTSD warrant higher ratings than those currently assigned.  These disorders have not been evaluated by VA since 2011 or 2012.  Hence, in light of the argument presented in October 2014 a more recent examination is therefore needed to determine the current severity of these disorders. 
 
At the June 2012 VA psychiatric examination, the Veteran stated that he was "on disability."  Hence, it is possible that he is receiving disability benefits from the Social Security Administration.  As such records may be pertinent to the claims on appeal, the Veteran's complete Social Security records, if available, should be obtained and associated with the claims file.
 
The Veteran stated at his October 2014 Board hearing that he had received regular treatment for his knees and back at OrthoWilmington since 2008, but these records have not yet been obtained.  Further, all outstanding VA treatment records must also be obtained and associated with the claims file.  The record currently contains treatment records from the Fayetteville VA Medical Center and the Wilmington Health Care Center dated up to March 2013.
 
The Veteran has also asserted that he is unable to maintain substantially gainful employment due to his service-connected PTSD and knee disabilities, and therefore entitlement to a total disability rating based on individual unemployability is warranted.  When a total disability evaluation based on individual unemployability for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the total disability evaluation based on individual unemployability claim is included in the Veteran's current appeal, and a remand for development of the issue is appropriate.  Id.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The AOJ must develop and adjudicate the issue of entitlement to a total disability rating based on individual unemployability.  In so doing, the AOJ must notify the Veteran of VA's duties to notify and assist him in the development of that claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).
 
2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his feet, left ankle, right hand, right shoulder, low back, hips, and knees, including the treatment received from Dr. Esposito from 1986-1996 and treatment at OrthoWilmington since 2008.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.
 
3.  Obtain all outstanding, pertinent records of treatment of the Veteran from the Fayetteville VA Medical Center and the Wilmington Health Care Center since March 2013.  
 
4.  Contact Social Security Administration and request that agency to provide a copy of any decisions granting or denying the Veteran disability benefits as well as all medical records upon which the decision was based.
 
5.  All records received should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.
 
6.  Thereafter, schedule the Veteran for an appropriate VA examination with a qualified physician examiner to address the etiology of all disabilities affecting the right shoulder, right hand, low back, hips, left ankle disability, heels, and feet.  The physician examiner must also address the nature and extent of any right knee osteoarthritis, left knee patellofemoral syndrome, and right thumb disability.  Multiple VA examinations may be scheduled with different physician examiners if deemed necessary.  All physician examiners must be provided access to the Veteran's files in Virtual VA and VBMS and must specify in the report that all Virtual VA and VBMS records have been reviewed.  Any indicated evaluations or studies should be conducted.  A complete rationale for any opinions expressed must be provided.
 
Based on examination findings, medical principles, and historical records, including available service treatment records, the physician examiner must address the following questions:
 
(a) What are the Veteran's current diagnoses pertaining to the bilateral feet?  Specify whether the Veteran has a current diagnosis of flat feet and heel spurs.  If the Veteran is not found to have flat feet, please discuss the findings of pes planus at the Veteran's March 1978 enlistment examination, his February 1982 separation examination, and a May 1978 treatment of the left foot.
 
For each diagnosed foot disorder found, the examiner must opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disorder had its onset during or is otherwise related to the Veteran's military service.
 
If flat feet are diagnosed state whether the disorder was aggravated (permanently worsened beyond the natural progression) during military service.  Please discuss the Veteran's assertions that his foot pain became significantly worse during service and has stayed at that level of severity since that time.
 
(b) What are the Veteran's current diagnoses pertaining to the left ankle?  If no diagnosis is found, the examiner must discuss the Veteran's reported symptoms of popping, tightness, pain, and swelling in his left ankle.  For each diagnosis found, the examiner must opine whether it is at least as likely as not that any such disorder had its onset during or is otherwise related to the Veteran's military service.
 
The examiner must discuss the following service treatment records: 

(i) In May 1978, the Veteran complained of left ankle soreness with "pops" and "cracks."  It was found to be related to his pes planus. 

(ii) In May 1980, he reported popping pain in the left ankle that started while jogging. 

(iii) In June 1980, he was treated on several occasions for recurrent sprains of the left ankle.
 
The physician examiner must also discuss the Veteran's lay statements asserting that he has had consistent and recurring problems with his left ankle from the time of service until the present.
 
(c) What are the Veteran's current diagnoses pertaining to the right shoulder?  For each diagnosis found, the physician examiner must opine whether it is at least as likely as not that any such disorder had its onset during or is otherwise related to the Veteran's military service.
 
The physician examiner must discuss the Veteran's treatment in service in December 1981 for right scapula pain which started while weight lifting and was found to result in decreased range of motion and tenderness and the February 1982 follow-up evaluation which found continued pain and decreased range of motion in his neck.  

The physician examiner must also discuss the Veteran's lay statements asserting that he has had right shoulder pain continuously since his injury in 1981.
 
(d) What are the Veteran's current diagnoses pertaining to any hip disorder?  For each diagnosed hip disorder the examining physician must opine whether it is at least as likely as not that any such disorder had its onset during or is otherwise related to the Veteran's military service.  The physician examiner must discuss the Veteran's allegation that he fell out of a helicopter in service, landing on his side, and that he has had problems with his hips since that time.
 
The physician examiner must also discuss whether the Veteran's hip disability is at least as likely as not caused or was aggravated (worsened beyond the natural progression) by his service-connected bilateral knee disabilities.  He/she should discuss the Veteran's assertions that his knee disabilities cause him to have an altered gait that aggravates his hips.

The examiner must specifically discuss the December 2014 private medical opinion submitted by Dr. S.H. stating that the Veteran's bilateral knee disability aggravates his hips and lower back.
 
(e) What are the Veteran's current diagnoses pertaining to the lower back?  For each diagnosis found, the physician examiner must opine whether it is at least as likely as not that any such disorder had its onset during or is otherwise related to the Veteran's military service.  
 
The physician examiner must discuss the Veteran's allegation that at the time he injured his shoulder while lifting weights in December 1981, he also injured his lower back.  The physician examiner must discuss the December 1981 treatment record that shows tenderness over the thoracic area on examination and discuss the Veteran's lay statements of having continuous problems with his back since service.
 
(f) What are the Veteran's current diagnoses pertaining to the right hand?  For each diagnosed right hand disorder the physician examiner must opine whether it is at least as likely as not that any such disorder had its onset during or is related to the Veteran's military service.  
 
The physician examiner must discuss the Veteran's assertion that he injured several fingers of his right hand when heavy boxes fell on his hand in service.
 
Please discuss the October 1978 service treatment record which showed that the Veteran had sprained his right little finger and also state whether there is any indication that at the time of the Veteran's February 1979 right thumb injury, he also injured the other fingers in his right hand.
 
(g) Provide comprehensive findings regarding the current nature and severity of any right thumb disorder.  The physician examiner must conduct any relevant range of motion testing relating to the right thumb, and discuss any findings, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.   Furthermore, any additional loss of motion with repetitive movement must be noted.  The physician examiner must inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.   The physician examiner must estimate the effect of all functional losses, including due to flare-ups.  The physician examiner must state whether there is any evidence of ankylosis and provide measurements of the gap between the thumb pad and the fingers when attempting to oppose the fingers to the thumb.
 
(h) Provide comprehensive findings regarding the current severity of the Veteran's bilateral knee disorders.  In providing these findings, the physician examiner should conduct range of motion testing, expressed in degrees, and render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination.  If pain on motion is observed, the physician examiner should indicate the point at which pain begins.  In addition, the physician examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the knees due to pain, weakness, stiffness, or locking, and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The physician examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  

Address whether the Veteran has subluxation or lateral instability of the knees, and to what severity (slight, moderate, or severe).  If no instability is found, please comment on the November 2014 finding of Dr. S.H. of mild medial-lateral instability in the right knee.
 
The physician examiner must also describe how the Veteran's bilateral knee disabilities affect his occupational functioning and address his assertions that he was forced to resign from his job as a security officer because of the pain and limited motion in his knees.
 
If any physician examiner concludes that an opinion cannot be offered without resort to mere speculation, the physician examiner must address whether research in the medical literature might assist him/her in providing the medical opinion requested in this matter, and if so, such research in the medical literature must be conducted.  The physician examiner must also indicate whether any use of the phrase "without resorting to mere speculation" reflects the limitations of knowledge in the medical community at large as opposed to the limits of his/her knowledge and expertise in particular.  If after the above factors are taken into consideration, the physician examiner still continues to find that an opinion cannot be offered, he/she must provide the basis for the conclusion.
 
7.  Schedule the Veteran for an appropriate VA psychiatric examination with a psychiatrist or psychologist to address the current severity of his PTSD.  The examiner must be provided access to the Veteran's files in Virtual VA and VBMS.  The examiner must specify in the report that all Virtual VA and VBMS records have been reviewed.  Any indicated evaluations or studies should be conducted.  A complete rationale for any opinions expressed must be provided.
 
The examiner should specifically provide a full multi-axial diagnosis, to include a global assessment of functioning score related to the Veteran's PTSD.  All signs and symptoms of psychiatric disability should be reported in detail.  If the examiner concludes that the Veteran has additional psychiatric diagnoses unrelated to his service-connected PTSD, he must state whether the symptoms of the separate disorders can be differentiated and provide an explanation as to why they can or cannot be separated or differentiated, and discuss what symptoms are related specifically to the Veteran's service-connected PTSD.
 
The examiner must discuss specifically what, if any, impairment is caused by posttraumatic stress disorder on the appellant's occupational functioning, disregarding the effect of any nonservice-connected disorders of the Veteran.  The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.
 
8.  The Veteran is hereby notified that it is his responsibility to report for any and all scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
 
9.  After the development requested has been completed, the AOJ must review all examination reports or opinions to ensure that each is in complete compliance with the directives of this REMAND.  The AOJ must ensure that each examiner documented their consideration of all relevant records in Virtual VA or VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.
 
10.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the issues, including the issue of entitlement to a total disability evaluation based on individual unemployability.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
 

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

